Citation Nr: 9907929	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-26 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a sleep disturbance 
due to an undiagnosed illness.

3.  Entitlement to service connection for digestive problems 
due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

5.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to exposure to Agent 
Orange, or some other herbicide, during service.

6.  Entitlement to service connection for cardiovascular-
renal disease, to include hypertension, secondary to service-
connected non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran has approximately nine years and one month of 
active duty, to include the periods from January 1962 to 
January 1965, from April 1965 to April 1968, and from 
December 1990 to May 1991, with intervening periods of 
service with the Army Reserve and Kansas National Guard.  He 
served in Southwest Asia from December 27, 1990 to April 17, 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In April 1997, the RO denied the veteran's claims of 
entitlement to service connection for a skin disorder, 
digestive system problems and fatigue; with the claims for 
digestive system problems and fatigue to include as due to an 
undiagnosed illness.  The RO also granted a claim of 
entitlement to service connection for non-Hodgkin's lymphoma 
and denied a claim for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.  Finally, the RO determined that new and material 
evidence had not been received to reopen a claim for 
histoplasmosis.  The RO deferred issuing decisions on claims 
for peripheral neuropathy and entitlement to special monthly 
compensation.  In a letter received from the veteran in July 
1997, he withdrew his claim for a skin disorder.  In August 
1997, the RO denied claims of entitlement to service 
connection for diabetes mellitus, dental injury secondary to 
trauma, peripheral neuropathy (to include as secondary to 
exposure to Agent Orange, or some other herbicide, during 
service), and a sleep disorder (to include as due to an 
undiagnosed illness).  The RO also denied a claim for 
cardiovascular-renal disease, to include hypertension, 
secondary to service-connected non-Hodgkin's lymphoma, and 
denied a claim for special monthly compensation based on a 
100 percent evaluation for service-connected non-Hodgkin's 
lymphoma.  During his October 1997 hearing, the veteran 
stated that he wished to withdraw his claim for dental 
trauma.  In February 1998, the RO granted service connection 
for histoplasmosis.  Timely notices of disagreement and 
substantive appeals were received with regard to all of the 
aforementioned unwithdrawn claims except for the claim for 
DEA benefits, which is therefore not before the Board at this 
time.  See 38 C.F.R. § 20. 200 (1998).  Based on its review 
of the procedural history, the applicable laws and the 
medical evidence in this case, the Board has characterized 
the issues as stated on the cover page of this decision.

A review of a letter, received by the RO in June 1997, and 
the transcript from the veteran's hearing, held in October 
1997, shows that the veteran argued that service connection 
for diabetes mellitus and cardiovascular-renal disease, to 
include hypertension, is warranted on the theory because that 
are secondary to either exposure to Agent Orange, or some 
other herbicide, during service, or because they are due to 
undiagnosed illnesses.  The RO has not previously issued a 
decision on these claims on either basis, which will require 
an analysis under specific laws and regulations.  In 
addition, such claims have not been certified for appellate 
review.  Therefore the veteran's claims for diabetes mellitus 
and cardiovascular-renal disease, to include hypertension, 
secondary to exposure to Agent Orange, or some other 
herbicide, during service, or as due to an undiagnosed 
illness, are not before the Board at this time.  They are 
referred to the RO for any indicated action.

In October 1998, the RO sent the veteran notice that a 
hearing was scheduled in Washington, D.C., on December 7, 
1998.  Subsequently, the veteran failed to appear for his 
scheduled hearing, and the claims folder does not indicate 
that the veteran filed a motion for a new hearing.  
Accordingly, the Board will proceed without further delay.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Diabetes mellitus was not manifest during service; nor 
was diabetes mellitus manifest to a compensable degree within 
one year of separation from service; there is no medical 
evidence of a causal link between the veteran's diabetes 
mellitus and any incident of service.

3.  The claims file does not contain competent evidence 
showing that the veteran currently suffers from a chronic 
sleep disturbance, chronic digestive problems or chronic 
fatigue, and that such chronic conditions cannot be 
attributed to a known clinical diagnosis.

4.  Peripheral neuropathy was not was not manifest to during 
service; nor was peripheral neuropathy manifest to a 
compensable degree within one year of exposure to herbicides; 
there is no medical evidence of a causal link between the 
veteran's peripheral neuropathy and any incident of service, 
to include as secondary to Agent Orange, or some other 
herbicide, during service.

5.  There is no competent evidence showing that the veteran 
has cardiovascular-renal disease; there is no medical 
evidence of a nexus between any cardiovascular-renal disease 
or hypertension and the veteran's service; nor is there any 
medical evidence of a nexus between cardiovascular-renal 
disease or hypertension and any service-connected disability.





CONCLUSION OF LAW

The claims for service connection for diabetes mellitus, a 
sleep disturbance, digestive problems, fatigue, peripheral 
neuropathy, and cardiovascular-renal disease, to include 
hypertension, are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the veteran's written statements, and a 
transcript of his hearing, held in October 1997, shows that 
he asserts that he has diabetes mellitus as a result of his 
service.  He further argues that he has a sleep disturbance, 
digestive problems, and fatigue due to undiagnosed illness, 
and that his digestive problems began soon after he returned 
from the Persian Gulf War.  He reported that his sleep 
difficulties started in 1995, and that he slept about four 
hours per night and sometimes went up to three days without 
sleeping.  He said that his fatigue markedly increased when 
he began chemotherapy for his non-Hodgkin's lymphoma.  He 
further stated that he has peripheral neuropathy secondary to 
exposure to Agent Orange, or some other herbicide, during 
service.  Finally, he argues that he has cardiovascular-renal 
disease, to include hypertension, secondary to his service-
connected non-Hodgkin's lymphoma.  The veteran's wife 
generally corroborated his testimony.


I.  Diabetes Mellitus 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  Service connection may also be granted for 
certain diseases, such as diabetes mellitus, when they are 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§  3.307, 3.309 (1998).

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Veterans 
Appeals' case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The threshold question in this claim is whether the veteran 
has presented a well grounded claim for service connection.  
A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

The veteran's service medical records are silent for 
complaints, treatment or a diagnosis involving diabetes 
mellitus.  The veteran's most recent inservice examination 
report, an "enlistment" examination for the National Guard, 
dated in August 1991, shows that his endocrine system was 
clinically evaluated as normal.  There is no mention of 
diabetes mellitus.  An albumin reagent strip and a sugar 
reagent strip were negative.  An accompanying "report of 
medical history" shows that the veteran denied having sugar 
or albumin in his urine.  An "applicant medical prescreening 
form," dated in August 1991, shows that the veteran did not 
indicate that he had diabetes mellitus.

Reports from a private health care provider, Lawrence 
Internal Medicine include a report, dated in July 1996, which 
shows that the veteran's diagnoses included non-insulin 
dependent diabetes.

A report from the Lawrence Hospital, dated in August 1996, 
shows that the veteran's diagnoses included non-insulin 
dependent diabetes mellitus and obesity.

The Board notes that the first indication of diabetes 
mellitus is dated in July 1996, approximately five years 
after separation from service.  In addition, the claims file 
does not contain a competent opinion stating that diabetes 
mellitus is related to any incident of the veteran's service.  
Accordingly, the elements required to establish service 
connection for diabetes under 38 C.F.R. § 3.303 have not been 
satisfied, and service connection for diabetes mellitus is 
not warranted on this basis.  In addition, service connection 
on a presumptive basis is not warranted for diabetes mellitus 
since the first diagnosis of this disorder is dated in July 
1996, more than one year after service.  See 38 C.F.R. 
§§ 3.307, 3.309.


II.  Sleep Disturbance, Digestive Problems and Fatigue 

The Board initially notes that in June 1995 the RO denied the 
veteran's claims of entitlement to service connection for 
digestive problems and fatigue due to an undiagnosed illness.  
A timely notice of disagreement was not filed, and these 
claims became final as outlined in 38 U.S.C.A. § 7105(b),(c) 
(West 1991).  Additional evidence pertaining to these claims 
was subsequently submitted, and in April 1997, the RO denied 
the veteran's claims for digestive problems and fatigue based 
on all the evidence of record.  Although not expressly 
articulated by the RO in its April 1997 rating decisions, the 
RO has in effect adjudicated the veteran's claims as new 
claims.  38 U.S.C.A. § 5108 (West 1991).  

Subsequent to the RO's June 1995 decisions, the regulation 
pertaining to the processing of claims based on exposure to 
environmental agents in the Persian Gulf War and claims from 
undiagnosed illness was amended on an emergency basis in 
April 1997.  See 38 C.F.R. § 3.317; "Compensation for 
Certain Undiagnosed Illnesses," 62 Fed. Reg. 23138-23139 
(1997) (effective Nov. 2, 1994, codified at 38 C.F.R. 
§ 3.317(a)(1)(i), retroactively extending presumptive period 
for service connection for certain undiagnosed illnesses to 
December 31, 2001); see also 63 Fed.Reg. 11122-11123 (March 
6, 1998) (final rule); VBA Circular 20-92-29 (10/11/94) 
(revised effective July 2, 1997).  When a provision of law or 
regulation creates a new basis of entitlement to veterans' 
benefits, as is the case here through the liberalization of 
the requirements for entitlement to benefits, a claim under 
the new law is a claim separate and distinct from the claim 
previously denied prior to the liberalizing law or 
regulation.  See Spencer v. Brown, 4 Vet. App. 283 (1993).  
Accordingly, the Board affirms the RO's implicit finding that 
the veteran has filed new claims, and the Board proceeds with 
its review of the evidence on a de novo basis.  See Spencer 
v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd 17 F. 3d 368 
(Fed. Cir. 1994); Sawyer v. Derwinski, 1 Vet. App. 130, 133 
(1991).  Furthermore, in view of the following decision, the 
Board finds that the veteran has not been prejudiced by the 
failure to clearly articulate its finding in the April 1997 
rating decision to the effect that new claims for digestive 
problems and fatigue had been filed.  See Bernard v. Brown, 4 
Vet. App. 384, 391 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed.  In this regard, claims of service 
connection for chronic disability resulting from Persian Gulf 
service (and due to an undiagnosed illness) are subject to 
the adjudicative procedures set forth in the Veterans 
Benefits Administration (VBA) Circular 20-92-29 (July 2, 
1997).  In essence, this publication directs an RO, in 
receipt of a veteran's claim, to complete all evidentiary 
development of the claim.  With regard to nonmedical (lay) 
evidence, it is noted that records or reports of time lost 
from work, changes in physical appearance, changes in 
physical abilities, and changes in mental and emotional 
attitude are helpful in support of a Persian Gulf War claim.   

In the present case, the Board notes that in August 1996, the 
RO sent the veteran a letter requesting that he forward all 
additional medical evidence which may be relevant to his 
claims, as well as any documentation showing time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude.  
Medical evidence was subsequently obtained from VA and a 
number of private health care providers, and a letter was 
received from the veteran's employer.  In 1993, the RO made 
two requests for medical records to the veteran's National 
Guard unit, and some additional service medical records have 
been obtained.  In summary, a review of the claims file shows 
that the RO has obtained, or attempted to obtain, all 
identified records of treatment.  Based on the foregoing, the 
Board finds that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Pursuant to 38 C.F.R. § 3.317, service connection may be 
established for chronic disability resulting from undiagnosed 
illness which cannot be attributed to any know clinical 
diagnosis and which became manifest either during active 
service in the Southwest Asia theater or operations during 
Persian Gulf war, or to a degree of 10 percent or more not 
later than December 31, 2001.  To fulfill the requirement of 
chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R.      § 3.317 (1998).

The veteran's service medical records show treatment on two 
occasions for gastrointestinal problems, primarily diarrhea, 
in 1965 and 1967, respectively.  The veteran's most recent 
inservice examination report, an "enlistment" examination 
for the National Guard, dated in August 1991, shows that his 
endocrine and neurological systems, and his abdomen and 
viscera, were clinically evaluated as normal.  An 
accompanying "report of medical history" shows that the 
veteran denied having frequent indigestion, stomach trouble 
or frequent trouble sleeping.  An "applicant medical 
prescreening form," dated in August 1991, shows that the 
veteran did not indicate that he had a sleep disturbance, 
digestive problems or fatigue.

A VA examination report, dated in May 1992, shows that the 
veteran complained of difficulty sleeping and reflux after 
meals.  There was no relevant diagnosis.  A Persian Gulf 
Registry Examination report, dated in July 1994, does not 
contain any relevant findings.  A VA psychological assessment 
report, dated in August 1994, is remarkable for a notation of 
a possible eating disorder.  An August 1994 VA radiology 
report contains an impression of hiatal hernia, sliding type 
without demonstrable reflux.  There was no evidence of ulcer 
or obstruction.  A VA examination report, dated in March 
1995, shows that the veteran complained of problems with 
sleep and digestion.  The relevant diagnosis was hiatal 
hernia. 

The veteran essentially asserts that he has chronic 
disabilities manifested by a sleep disturbance, digestive 
problems and fatigue due to undiagnosed illnesses.  Based on 
a review of the evidence of record, the Board finds that 
there is no medical evidence showing that the veteran has a 
chronic condition manifested as a sleep disturbance, 
digestive problems or fatigue which exist as a separate 
disability and are due to an undiagnosed illness, and the 
Board must conclude that the veteran's claims for service 
connection under the provisions of 38 C.F.R. § 3.317 are 
legally insufficient.  In this regard, the Board notes that 
the veteran's complaints of digestive problems have variously 
been attributed to diagnosed disorders, specifically, a 
hiatal hernia, gastric reflux and an eating disorder.  

Accordingly, the claims file does not contain a current 
medical diagnosis of a chronic sleep disturbance, chronic 
digestive problems or chronic fatigue which exists as a 
separate disability, and it is clear from the medical record 
that there are no objective indications capable of 
independent verification within the meaning of 38 C.F.R. 
§ 3.317 to otherwise allow for attributing the veteran's 
complaints of a sleep disturbance, digestive problems or 
fatigue to an undiagnosed illness.  The criteria of 38 C.F.R. 
§ 3.317 have therefore not been met to allow for service 
connection based on an undiagnosed illness, and these claims 
must be denied.


III.  Peripheral Neuropathy

The Board observes that the statutory presumption that 
certain diseases are the result of exposure to an herbicide 
in service is applicable with respect to acute and subacute 
peripheral neuropathy.  38 C.F.R. §§ 3.307, 3.309(e) (1998).  
For the presumption of service connection to attach for acute 
and subacute peripheral neuropathy, it must have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

In addition, service connection could be granted on a direct 
basis if the claimed disorder was incurred or aggravated 
during the appellant's active duty service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Significantly, however, before 
the Board may address the merits of this claim it must first 
be established that the claim is well grounded.  38 U.S.C.A. 
§ 5107.

The veteran's service medical records are silent for 
complaints, treatment or a diagnosis involving peripheral 
neuropathy.  The veteran's most recent inservice examination 
report, an "enlistment" examination for the National Guard, 
dated in August 1991, shows that his neurological system was 
clinically evaluated as normal.  An "applicant medical 
prescreening form," dated in August 1991, shows that the 
veteran did not indicate that he had peripheral neuropathy.

Reports from Lawrence Internal Medicine include a June 1995 
report which contains an impression of coincident right cheek 
and right hand numbness suggesting disease of the brain, 
brain stem or brain cord but without objective findings, with 
the possibility of right carpal tunnel syndrome.  A report, 
dated in July 1996, contains diagnoses that included mild 
right carpal tunnel syndrome and right-cheek numbness, 
etiology uncertain.  There is a notation that, "Dr. Arkin 
thinks [the veteran] may have had a stroke even though it 
doesn't show in MRI."

A report from Rehabilitation Physicians and Associates, dated 
in July 1996, notes that the veteran's nerve conduction 
studies and electromyogram (EMG) findings were consistent 
with borderline findings of carpal tunnel syndrome.  The 
report further notes that the veteran's facial numbness and 
hand symptoms came on simultaneously, which was indicative of 
a central nervous system lesion.

Two letters from Barb Pranger, MPT, of Neu Physical Therapy 
Center, dated in August and September of 1996, respectively, 
alternatively suggest that the veteran's peripheral 
neuropathy may be secondary to his lymphoma or a small stoke 
affecting his thalamus.  

A September 1996 report from Ronald L. Stephens, M.D., 
contains an assessment of neuropathy, unclear etiology, with 
a vascular origin suspected.

A VA outpatient report, dated in November 1996, contains a 
diagnosis of chronic gastroesophageal reflux.  A VA 
neurological examination report, dated in June 1997, shows 
that the veteran complained of right upper extremity and 
right face numbness dating back to May 1995.  The examiner 
noted that the veteran had undergone chemotherapy for non-
Hodgkin's lymphoma in about August 1996.  The impressions 
were that the veteran's symptoms were most consistent with a 
small left hemispheric infarction, which may be related to 
vascular risk factors particularly hyperlipidemia, diabetes 
or hypertension.  The impression also noted that there was 
possible slight peripheral neuropathy, with several possible 
causes, said "most likely" secondary to diabetes, 
chemotherapeutic agents or perhaps remote alcohol use.

Initially, the Board notes that it is not clear whether the 
veteran has acute or subacute peripheral neuropathy as 
defined in 38 C.F.R. § 3.306, which states that the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  Note 2.  Assuming arguendo that the 
veteran's peripheral neuropathy fits within this description, 
however, a well grounded claim has still not been presented 
for service connection for peripheral neuropathy on a direct 
basis.  The service medical records do not show that the 
veteran was treated, or diagnosed with, peripheral neuropathy 
during service.  The first diagnosis of peripheral neuropathy 
is dated in September 1996, approximately 5 years after 
separation from service.  Furthermore, the case file does not 
contain a medical opinion stating that any current peripheral 
neuropathy is related to a disease or injury incurred during 
his service.  Without such a nexus, the claim of entitlement 
to service connection for peripheral neuropathy on a direct 
basis is not well grounded, and must be denied.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

The veteran has primarily based his claim on the argument 
that service connection for peripheral neuropathy is 
warranted because it is secondary to exposure to Agent 
Orange, or some other herbicide, during service.  However, 
this claim is also not well grounded.  The veteran's DD Form 
214 indicates that he served in Vietnam until about April 
1968.  Assuming his last day in Vietnam was the last day of 
his exposure to herbicides, see 38 U.S.C.A. § 1116(a)(3) 
(West 1991), the first diagnosis of peripheral neuropathy is 
dated in September 1996.  This is approximately 27 years 
after the veteran's last day of service in Vietnam.  
Therefore, there is no evidence that the veteran's neuropathy 
became manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  In addition, the Board points out that 
the claims file does not contain a competent opinion relating 
the veteran's peripheral neuropathy to his service.  Under 
such circumstances, without competent medical evidence 
establishing a nexus, the veteran's claim, based on the 
theory that his peripheral neuropathy is secondary to 
exposure to Agent Orange, or some other herbicide, during 
service, must be denied as not well grounded. 


IV.  Cardiovascular-Renal Disease and Hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain diseases, such as 
cardiovascular-renal disease and hypertension, when they are 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A.        §§ 1101, 1112, 
1113; 38 C.F.R. §§  3.307, 3.309.  In addition, service 
connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310(a) (1998).  This regulation has 
been interpreted by the United States Court of Veterans 
Appeals (Court) to allow service connection for a disorder 
which is either caused or aggravated by a service-connected 
disorder.  See generally Allen v. Brown, 7 Vet. App. 439 
(1995).

Just as with claims for "direct" service connection under 
38 C.F.R. § 3.303, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded" under 
38 C.F.R. § 3.310.  38 U.S.C.A. § 5107(a); see also Martin v. 
Derwinski, 1 Vet. App. 411 (1991) (applying well grounded 
requirement to claims based on secondary service connection 
under 38 C.F.R. § 3.310(a)).

The veteran's service medical records are silent as to 
complaints, treatment or a diagnosis involving 
cardiovascular-renal disease or hypertension.  An 
"enlistment' examination report, dated in August 1991, shows 
that his heart was clinically evaluated as normal.  His 
sitting blood pressure was 120/80.  An electrocardiogram 
(EKG) was normal.  An accompanying "report of medical 
history" shows that the veteran denied high blood pressure, 
pain or pressure in his chest, or having heart trouble or a 
murmur.  

A VA examination report, dated in March 1995, shows that the 
veteran was referred to his private physician regarding his 
blood pressure reading of 170/100.  Reports from the Lawrence 
Hospital, dated in July 1996, note an incidental parotid mass 
and mild plaque.  An August 1996 report shows that the 
veteran's diagnoses included hypertension and status post CVA 
(cerebrovascular accident).

A report from Ronald L. Stephens, M.D., dated in September 
1996, shows that the veteran's diagnoses included 
hypertension.

The Board initially notes that service connection for 
cardiovascular-renal disease and hypertension is not 
warranted on a "direct" basis under 38 C.F.R. § 3.303, or 
on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.  
Service medical records are silent for complaints, treatment 
or a diagnosis involving cardiovascular-renal disease or 
hypertension, and there is no evidence that either 
cardiovascular-renal disease or hypertension became manifest 
to a degree of 10 percent or more within a year after 
separation from service.  Furthermore, the claims file does 
not contain a competent opinion showing that the veteran has 
cardiovascular-renal disease, or which relates either 
cardiovascular-renal disease or hypertension to the veteran's 
service.  Accordingly, such claims are not well grounded.

As for the claim that service connection is warranted for 
cardiovascular-renal disease and hypertension as secondary to 
service-connected non-Hodgkin's lymphoma under 38 C.F.R. 
§ 3.310, the Board finds that this claim is not well 
grounded.  As stated previously, there is no competent 
evidence of cardiovascular-renal disease.  Furthermore, 
although the veteran was granted service connection for non-
Hodgkin's lymphoma in April 1997, he has failed to provide 
medical evidence showing that there is a nexus between any 
current cardiovascular-renal disease, to include 
hypertension, and this service-connected condition.  As the 
claims file does not contain competent evidence of a causal 
link between the veteran's claimed cardiovascular-renal 
disease, to include hypertension, and his service-connected 
non-Hodgkin's lymphoma, his claim must be denied as not well 
grounded.  See Martin, supra; Libertine v. Brown, 9 Vet. App. 
521, 522-524 (1996) (a claim for secondary service 
connection, like all claims, must be well grounded and 
competent medical evidence is required where the 
determinative issue involves medical etiology or a medical 
diagnosis).  Finally, the record is devoid of any medical 
evidence suggesting aggravation of cardiovascular-renal 
disease or hypertension by a service-connected disability.  
Allen, supra.


V.  Conclusion

The only evidence presented by the veteran that tends to show 
that he has a sleep disorder, digestive problems or fatigue 
due to an undiagnosed illness, or that there is a connection 
between any of the present conditions and his service are his 
own statements.  With regard to the nexus requirement for the 
claims not based on an undiagnosed illness, although his 
statements and testimony represent evidence of continuity of 
symptomatology, they are not competent evidence that relates 
the present conditions to inservice symptomatology, and under 
such circumstances these claims are not well grounded.  
Savage.  Furthermore, for all of these claims, the veteran, 
as a lay person untrained in the fields of medicine, is not 
competent to offer an opinion as to a diagnosis, or as to the 
etiology of any of the claimed disorders.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, these arguments do 
not provide a factual predicate upon which service connection 
may be granted.

Although the Board considered and denied this appeal on 
grounds different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claims were well grounded, the RO accorded the 
claimant greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand these claims to the RO 
for consideration of the issue of whether the appellant's 
claims are well grounded would be pointless and, in light of 
the law cited above, would not result in determinations 
favorable to him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 
Fed.Reg. 49,747 (1992).  Further, the United States Court of 
Veterans Appeals has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown , 9 
Vet. App. 425, 432 (1996).

As a final matter, the Board has considered the arguments, 
principally set forth by the veteran during his hearing in 
October 1997, to the effect that he received an inadequate VA 
neurological examination in June 1997.  However, the Board 
declines to remand this claim for further development.  In 
this case, a review of the June 1997 VA neurological 
examination report shows that the veteran's medical history 
and subjective complaints were noted and that the examiner 
reviewed records from a private health care provider which 
the veteran had brought with him.  An examination was 
performed and objective findings were recorded.  In addition, 
the Board notes that the claims file contains reports from 
several different private health care providers covering a 
period of several years, which show that the veteran has been 
afforded a great deal of clinical testing.  Nowhere in the 
medical evidence is there a competent opinion linking any 
diagnosed peripheral neuropathy to the veteran's service.  
Accordingly, the Board finds that there is no basis to find 
that the veteran's June 1997 neurological examination was 
inadequate, or that a remand for a new examination is 
required.

As the foregoing explains the need, as appropriate, for 
competent medical evidence showing a diagnosis, a nexus to 
service or a service-connected disability, or that the 
veteran has the claimed disabilities due to an undiagnosed 
illness, or as secondary to exposure to Agent Orange, or some 
other herbicide, during service, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his applications for service 
connection for the claimed disabilities.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995). 


ORDER

The appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 15 -


